Name: Council Regulation (EEC) No 1602/91 of 10 June 1991 opening and providing for the administration of a Community tariff quota for certain eels
 Type: Regulation
 Subject Matter: food technology;  fisheries;  tariff policy
 Date Published: nan

 No L 149/10 Official Journal of the European Communities 14. 6. 91 COUNCIL REGULATION (EEC) No 1602/91 of 10 June 1991 opening and providing for the administration of a Community tariff quota for certain eels Whereas it is appropriate to take the necessary measures to ensure efficient Community administration of this tariff quota, while offering Member States the opportunity to draw from the quota volume the necessary quantities corresponding to actual imports ; whereas this method of administration requires close cooperation between Member States and the Commission and the latter must in particular be able to monitor the rate at which the quota is used up and inform the Member States accor ­ dingly ; Whereas, since the Kingdom of Belgium, the Kingdom of the Netherlands and the Grand Duchy of Luxembourg are united within and jointly represented by the Benelux Economic Union, all transactions concerning the admi ­ nistration of the quantities drawn by that economic union may be carried out by any one of its members, THE COUNCIL OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Economic Community, and in particular Article 28 thereof, Having regard to the proposal from the Commission, Whereas production in the Community of the product covered by this Regulation is currently unable to meet the specific requirements of the user industries in the Community ; whereas, consequently, Community supplies of products of this type currently depend to a conside ­ rable extent on imports from third countries ; whereas the most urgent Community requirements for the product in question should be met immediately on the most favou ­ rable terms ; whereas a zero duty Community tariff quota should therefore be opened within the limit of an appro ­ priate volume for a period up to 30 June 1992 ; whereas, in order not to upset the balance of the market for this product, the volume of this Community tariff quota should be set at a provisional level which covers imme ­ diate requirements ; whereas the setting of the quota at this level does not rule out an adjustment during the year ; Whereas it is necessary, in particular, to ensure for all Community importers equal and uninterrupted access to the said quota and to ensure the uninterrupted applica ­ tion of the rate laid down for the quota to all imports of the product concerned into all Member States until the quota has been used up ; HAS ADOPTED THIS REGULATION : Article 1 1 . From 1 July 1991 to 30 June 1992, the customs duty applicable to import into the Community of the product listed below shall be suspended at the level and within the limits of the Community tariff quota indicated. Order No CN codes (a) Description Amount of quota (in tonnes) Quota duty (%) 09.2701 ex 0301 92 00 ex 0302 66 00 ex 0303 76 00 Eels (Anguilla spp.), live, fresh, chilled or frozen, intended for processing by curing or skinning enterprises or for use in the industrial manufacture of products falling within CN code 1604 (') 5 000 00 (a) Taric codes : 0301 92 00*10, 0302 66 00' 10, 0303 76 00*10 . (') Control of the use for this special purpose shall be carried out pursuant to the relevant Community provisions . Article 32. Within the limits of this tariff quota, the Kingdom of Spain and the Portuguese Republic shall apply customs duties calculated in accordance with the relevant provi ­ sions bf the 1985 Act of Accession . Article 2 The tariff quota referred to in Article 1 shall be managed by the Commission, which may take any appropriate administrative measures to ensure that it is managed effi ­ ciently. Where an importer presents a product covered by this Regulation for release for free circulation in a Member State, applying to take advantage of the preferential arran ­ gements, and the entry is accepted by the customs autho ­ rities, the Member State concerned shall, by notifying the Commission, draw an amount corresponding to its requi ­ rements from the appropriate quota volume. 14. 6. 91 Official Journal of the European Communities No L 149/11 Requests for drawings, indicating the date on which the entries were accepted, must be sent to the Commission without delay. Drawings shall be granted by the Commission in chrono ­ logical order of the dates on which the customs authori ­ ties of the Member States concerned accepted the entries for release for free circulation, to the extent that the avai ­ lable balance so permits. If a Member State does not use a drawing in full it shall return any unused portion to the corresponding quota volume as soon as possible. If the quantities requested are greater than the available balance of the quota volume, the balance shall be allo ­ cated among applicants pro rata. The Commission shall inform the Member States of the drawings made . Article 4 Each Member State shall ensure that importers of the product in question have equal and continuous access to the quota for as long as the balance of the quota volume so permits. Article 5 The Member States and the Commission shall cooperate closely to ensure that this Regulation is complied with . Article 6 This Regulation shall enter into force on 1 July 1991 . This Regulation shall be binding in its entirety and directly applicable in all Member States . Done at Luxembourg, 10 June 1991 . For the Council The President J.-C. JUNCKER